Krivosha, C. J.
This case is a companion case to Cochran v. County of Lincoln, decided this day and reported ante p. 818, 280 N. W. 2d 897. The facts in this case are almost identical to the facts in the Norman Cochran case, and were stipulated to by the parties. It appears that the appellee, James Cochran, was a witness to the shooting and killing of Louis B. Brigman on June 24, 1977, and was ordered held as a material witness subject to the posting of a bond in the amount of $25,000 with the right to post 10 percent thereof according to law, pursuant to the provisions of section 29-507, R. R. S. 1943. The amount of the bond was later reduced to $15,000 with the right to post 10 percent thereof according to law. Cochran was not able at first to post bond.
On August 2, 1977, appellee was released from custody upon posting of bond, having been incarcerated for 40 days. On September 12, 1977, the clerk of the court paid the sum of $121.92 to appellee which represented $20 per day for 6 days attendance, plus mileage in the amount of $1.92. Appellee filed a motion for witness fees in the amount of $800, representing $20 per day for 40 days held in custody as a material witness. On October 27, 1977, the court allowed the application and ordered payment to appellee in the amount of $800. When the claim was presented to the county board of Lincoln County, Nebraska, on April 10, 1978, the claim was denied and appeal was taken to the District Court for Lincoln County, Nebraska, which once again entered an order directing payment in the amount of $800 to ap*825pellee. Appeal was taken to this court. In view of our holding in the case of Cochran v. County of Lincoln, supra, we likewise reverse the decision of the District Court in this case.
Reversed and remanded.